Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Murphy (Reg. #63,423) on March 22, 2022.

The application has been amended as follows: 

Claims 1, 3 and 9 have been amended as follows:
1.	(Currently Amended)	A bracket for a transport frame, configured to hold a hub of a wind turbine in place at the transport frame during transport of the hub, comprising: 
a holding means for holding the hub during the transport of the hub; and 
a tensioning means mechanically connectable with the holding means and the transport frame for attaching the holding means at the transport frame, for moving the holding means relative to the transport frame, and for moving a contacting portion of the holding means against the hub, which is arranged in a predetermined position on the transport frame; 
wherein the tensioning means comprises at least one screw to be screwed into the holding means for attaching the holding means at the transport frame, for moving the holding means relative to the transport frame, and/or for moving the contacting portion of the holding means against the hub as soon as the hub is placed in the predetermined position on the transport frame.  
3.	(Canceled)
9.	(Currently Amended)	The transport frame according to claim 7 
The above change to claim 1 has been made to include the allowable subject matter of claim 3.  The above change to claim 9 has been made to correct an inadvertent error.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be an unobvious improvement over the invention disclosed in CN 204677375.  The improvement comprises moving the holding means relative to the transport frame.  CN 204677375 discloses both holding means similar to that claimed and a transport frame but does not allow for moving the holding means relative to the transport frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745